Case: 4:12-cv-00202-JCH Doc. #: 241 Filed: 05/28/19 Page: 1 of 2 PageID #: 1209



                                             Exhibit 1

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

A.B.S., as surviving daughter of deceased
                               )
ANTHONY L. SMITH, and a minor, by
                               )
and through her next friend CHRISTINA
                               )
WILSON,                        )
                               )
        Plaintiff,             )                      Case No.: 4:12-cv-00202-JCH
                               )
v.                             )
                               )
BOARD OF POLICE COMMISSIONERS, )
et al.,                        )
                               )
        Defendants.            )

                  RESPONSE OF RESPONDENT ST. LOUIS BOARD OF
                     POLICE COMMISSIONERS TO PLAINTIFF'S
                   MOTION TO ENFORCE SETTLEMENT(DOC. 228)

       COMES NOW, Respondent St. Louis Board of Police Commissioners (“the Board”), and

states as follows in response to Plaintiff's Motion to Enforce Settlement (doc. 228) out of time:

       1.      The material details of the settlement terms and provisions as agreed by counsel

for all parties are accurately described in the Plaintiff's Motion to Enforce Settlement and the

exhibits to said Motion.

       2.      The Board concurs with all material statements within Plaintiff's Motion to

Enforce Settlement regarding the settlement discussions and agreed upon terms.

       3.      Exhibit 3 to Plaintiff's Motion to Enforce Settlement is a true and accurate copy of

the Settlement Agreement agreed upon by all parties.

       4.      The Board joins in seeking enforcement of the terms and provisions contained in

Exhibit 3 to Plaintiff's Motion to Enforce Settlement.




                                                                                                      1
Case: 4:12-cv-00202-JCH Doc. #: 241 Filed: 05/28/19 Page: 2 of 2 PageID #: 1210



                                          Respectfully submitted,

                                          JULIAN BUSH
                                          CITY COUNSELOR

                                       By: /s/ Michael A. Garvin
                                         Michael A. Garvin, #39817
                                         1200 Market Street, Room 314
                                         St. Louis, MO 63103
                                         Phone: (314) 622-3361
                                         Fax: (314) 622-4956
                                         garvinm@stlouis-mo.gov

                                          Attorney for the Board of Police Commissioners

                              CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2019 the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system on all
attorneys of record.

                                          /s/ Michael A. Garvin




                                             2
